AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made by and
between Trico Marine Services, Inc., a Delaware corporation (“Company”), and
David Michael Wallace (“Executive”).

W I T N E S S E T H:

WHEREAS, Executive and Company have heretofore entered into an Employment
Agreement effective as of September 1, 2005 (“Prior Agreement”); and

WHEREAS , both Employee and Company are desirous of revising certain of the
terms and conditions in the Prior Agreement and amending and restating the Prior
Agreement in the form of this Agreement; and

WHEREAS, Company is desirous of continuing to employ Executive in an executive
capacity on the terms and conditions, and for the consideration, hereinafter set
forth and Executive is desirous of continuing to be employed by Company on such
terms and conditions and for such consideration;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

ARTICLE 1:

EMPLOYMENT AND DUTIES

1.1

Employment; Effective Date.  Effective as of January 1, 2007 (the “Effective
Date”) and continuing for the period of time set forth in Article 2 of this
Agreement, Executive’s employment by Company shall be subject to the terms and
conditions of this Agreement.

1.2

Positions.  From and after the Effective Date, Company shall employ Executive in
the positions of Vice President of Company, or in such other positions as the
parties mutually may agree.  

1.3

Duties and Services.  Executive agrees to serve in the position referred to in
paragraph 1.2 and to perform diligently and to the best of his abilities the
duties and services appertaining to such office, as well as such additional
duties and services appropriate to such office which the parties mutually may
agree upon from time to time.  Executive’s employment shall also be subject to
the policies maintained and established by Company that are of general
applicability to Company’s executive employees, as such policies may be amended
from time to time.

1.4

Other Interests.  Executive agrees, during the period of his employment by
Company, to devote substantially all of his business time, energy and best
efforts to the business and affairs of Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of Company, except with the consent of the Board of
Directors of Company (the “Board of Directors”).  The foregoing notwithstanding,
the parties recognize and agree that Executive may engage in other business
activities that do not conflict with the business and affairs of Company or
interfere with Executive’s performance of his duties hereunder, which shall be
at the sole determination of the Board of Directors.

1.5

Duty of Loyalty.  Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of Company.
 In keeping with such duty, Executive shall make full disclosure to Company of
all business opportunities pertaining to Company’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning
Company’s business.

ARTICLE 2:

TERM AND TERMINATION OF EMPLOYMENT

2.1

Term.  Unless sooner terminated pursuant to other provisions hereof, Company
agrees to employ Executive for the period beginning on the Effective Date and
ending on  the first anniversary of the Effective Date (the “ New Expiration
Date”); provided, however, that beginning on the New Expiration Date, and on
each





--------------------------------------------------------------------------------

anniversary of the New Expiration Date thereafter, if this Agreement has not
been terminated pursuant to paragraph 2.2 or 2.3, then said term of employment
shall automatically be extended for an additional one-year period unless on or
before the date that is 30 days prior to the first day of any such extension
period either party shall give written notice to the other that no such
automatic extension shall occur.

2.2

Company’s Right to Terminate.  Notwithstanding the provisions of paragraph 2.1,
Company shall have the right to terminate Executive’s employment under this
Agreement at any time for any of the following reasons:

(i)

upon Executive’s death;

(ii)

upon Executive’s becoming incapacitated by accident, sickness, or other
circumstances which, in the opinion of a physician selected by Company, renders
him mentally or physically incapable of performing the duties and services
required of him hereunder;

(iii)

for “Cause”, which shall mean Executive (A) has engaged in gross negligence or
willful misconduct in the performance of the duties required of him hereunder,
(B) has willfully refused without proper legal reason to perform the duties and
responsibilities required of him hereunder, (C) has materially breached any
material provision of this Agreement or any material corporate policy maintained
and established by Company that is of general applicability to Company’s
executive employees, (D) has willfully engaged in conduct that he knows or
should know is materially injurious to Company or any of its affiliates, or (E)
has been convicted of, or pleaded no contest to, a crime involving moral
turpitude or any felony, or (F) has engaged in any act of serious dishonesty
which adversely affects, or reasonably could in the future adversely affect, the
value, reliability, or performance of Executive in a material manner; provided,
however, that Executive’s employment may be terminated for Cause only if such
termination is approved by at least a majority of a quorum (as defined in
Company’s By-laws) of the members of the Board of Directors after Executive has
been given written notice by Company of the specific reason for such termination
and an opportunity for Executive, together with his counsel, to be heard before
the Board of Directors; or

(iv)

for any other reason whatsoever, in the sole discretion of the Board of
Directors.

Members of the Board of Directors may participate in any hearing that is
required pursuant to paragraph 2.2(iii) by means of conference telephone or
similar communications equipment by means of which all persons participating in
the hearing can hear and speak to each other.

2.3

Executive’s Right to Terminate.  Notwithstanding the provisions of
paragraph 2.1, Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:

(i)

for “Good Reason”, which shall mean, within 60 days of and in connection with or
based upon (A) a material breach by Company of any material provision of this
Agreement (provided, however, that a reduction in Executive’s annual base salary
that is consistent with reductions taken generally by other executives of
Company shall not be considered a material breach of a material provision of
this Agreement), (B) the assignment to Executive of duties and responsibilities
that are materially inconsistent with the position referred to in paragraph 1.2,
or (C ) Executive not being offered a comparable position at the “resulting
entity” (as defined in paragraph 4.1) in connection with a Change in Control.
 Prior to Executive’s termination for Good Reason, Executive must give written
notice to Company of the reason for his termination and the reason must remain
uncorrected for 30 days following such written notice; or

(ii)

at any time for any other reason whatsoever, in the sole discretion of
Executive.

2.4

Notice of Termination.  If Company desires to terminate Executive’s employment
hereunder at any time prior to expiration of the term of employment as provided
in paragraph 2.1, it shall do so by giving written notice to Executive that it
has elected to terminate Executive’s employment hereunder and stating the
effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions hereof or





- 2 -







--------------------------------------------------------------------------------

rights arising hereunder.  If Executive desires to terminate his employment
hereunder at any time prior to expiration of the term of employment as provided
in paragraph 2.1, he shall do so by giving a 30-day written notice to the
Company that he has elected to terminate his employment hereunder and stating
the effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions hereof or rights arising hereunder.

2.5

Deemed Resignations.  Any termination of Executive’s employment shall constitute
an automatic resignation of Executive as an officer of Company and each
affiliate of Company, and an automatic resignation of Executive from the Board
of Directors (if applicable) and from the board of directors of any affiliate of
Company and from the board of directors or similar governing body of any
corporation, limited liability company or other entity in which Company or any
affiliate holds an equity interest and with respect to which board or similar
governing body Executive serves as Company’s or such affiliate’s designee or
other representative.

ARTICLE 3:

COMPENSATION AND BENEFITS

3.1

Base Salary.  During the term of this Agreement, Executive shall receive a
minimum annual base salary of $ 225,000.  Executive’s annual base salary shall
be reviewed by the Board of Directors (or a committee thereof) on an annual
basis, and, in the sole discretion of the Board of Directors (or such
committee), such annual base salary may be increased, but not decreased (except
for a decrease that is consistent with reductions taken generally by other
executives of Company), effective as of any date determined by the Board of
Directors.  Executive’s annual base salary shall be paid in equal installments
in accordance with Company’s standard policy regarding payment of compensation
to executives but no less frequently than monthly.

3.2

 (a)   International Service Premium and Cost of Living Adjustment.  For any
portion of the term of this Agreement during which Executive is on foreign
assignment, Executive shall receive an international service premium of 20% of
his annual base salary.

(b) Cost of Living Adjustment.  The Company has engaged ORC, or a suitable
alternative that is mutually agreeable by both parties, to determine any
applicable variance in the cost of these items based on your host location,
income, and family size.  The purpose of the allowance is to offset the increase
in the cost of these goods and services between the home and host locations.  If
the cost of living index is negative (i.e. the cost of goods and services is
less at-host than in your home location), the Company will not recover the
difference from you.




This allowance will be reviewed semi-annually in June and December, and
adjustments will be made accordingly.




This allowance includes a factor for currency fluctuations, so a separate
currency adjustment calculation will not be made.  If the currency in the host
location varies wildly relative to your home-country currency, more frequent
reviews of the index will occur to ensure that you are not significantly
affected by those fluctuations.  The cost of living adjustment shall be paid in
equal installments at the same time as Executive’s annual base salary under
paragraph 3.1.
 

3.3

Bonuses.  During the term of this Agreement, Executive shall be eligible to
participate in the Trico Incentive Bonus Plan, as amended from time to time, and
for purposes of such plan, Executive shall be classified as a “Senior Manager”
eligible for an Incentive Opportunity Zone with the following target payout
multiples (where X” equals the target incentive opportunity as a percentage of
annual base salary): a “Threshold Multiple of Target” of 0.25X, a “Target” of
.50X and a “Maximum Multiple of Target” of .100X.  

Executive acknowledges that after the 2006 fiscal calendar year, the individual
component of Executive’s bonus determination shall be based substantially on his
performance as an executive for Eastern Marine Services Limited.

3.4

Other Perquisites.  During the term of this Agreement while Executive is
seconded to China for service as an executive of Eastern Marine Services Limited
(the “Secondment”) , Executive shall be afforded the following benefits as
incidences of his Secondment:





- 3 -







--------------------------------------------------------------------------------

(i)

Business and Entertainment Expenses - – Subject to Company’s standard policies
and procedures with respect to expense reimbursement as applied to its executive
employees generally, Company shall reimburse Executive for, or pay on behalf of
Executive, reasonable and appropriate expenses incurred by Executive for
business related purposes, including dues and fees to industry and professional
organizations and costs of entertainment and business development.

(ii)

Vacation Executive shall be entitled to four weeks of paid vacation each
calendar year (or such greater amount of vacation as provided to executives of
Company generally) and to all holidays provided to executives of Company
generally; provided, however, that for the period beginning on the Effective
Date and ending on the last day of the calendar year in which the Effective Date
occurs, Executive shall be entitled to four weeks of paid vacation (or such
greater amount of vacation as provided to executives of Company generally)
reduced by the number of vacation days that Executive has already used during
such calendar year and prior to the Effective Date.  

(iii)

Travel Expenses – Subject to Company’s standard policies and procedures with
respect to expense reimbursement as applied to its executive employees
generally, Company shall reimburse Executive for, or pay on behalf of Executive,
reasonable and appropriate expenses incurred by Executive for reasonable costs
of travel (including, for any Company-required business trips to Houston or
other Company-designated locations, business class airfare for any travel
segment of more than eight hours).

(iv)

Home Leave – For each year in term of this Agreement during which Executive is
on foreign assignment, Company shall provide Executive with one round trip
economy airfare each year between the location of Executive’s foreign assignment
and Houston, Texas for Executive, his spouse and each dependent living with
Executive at the location of his foreign assignment.

 (v)

Cultural Orientation – Company shall reimburse Executive for, or pay on behalf
of Executive, the reasonable costs of up to two days of cultural orientation
upon initial arrival at the location of the foreign assignment for Executive,
his spouse and his dependents living with him at the location of his foreign
assignment.

(vi)

Language Lessons – Company shall reimburse Executive for, or pay on behalf of
Executive, the reasonable costs of up to a total of 200 hours of appropriate
foreign language lessons for Executive and his spouse.

(vii)

Housing in the United States – In the event Executive sells his home in the
United States, Company shall reimburse Executive for, or pay on behalf of
Executive, for up to $35,000 closing costs incurred by Executive in connection
with the sale of such home.

(viii)

Housing plus utilities at Location of Foreign Assignment – Company shall provide
Executive with an allowance not to exceed 50,000RMB plus utilities per month (as
of the effective date hereof, approximately $6,300USD) for furnished housing and
utilities for Executive, his spouse and his dependents living with him at the
location of his foreign assignment.

(ix)

Education for Dependents – Company shall reimburse Executive for, or pay on
behalf of Executive, reasonable costs of tuition, books, transportation, and
pre-school assistance for dependents living with Executive at the location of
his foreign assignment.

(x)

Relocation Allowance – Company shall reimburse Executive for, or pay on behalf
of Executive, up to $10,000 of documented relocation costs in connection with
Executive’s initial relocation to his foreign assignment.

(xi)

Security and Medical Evacuation –

Company shall provide Executive, his spouse and his dependents living with him
the location of his foreign assignment with security and medical evacuation
services coordinated by International SOS.





- 4 -







--------------------------------------------------------------------------------

(xii)

Storage of Personal Goods – Company shall reimburse Executive for, or pay on
behalf of Executive, up to $3,600 per year of the costs incurred by Executive
for the storage of personal items that are not shipped to the location of his
foreign assignment.

(xiii)

Tax Assistance – Company shall reimburse Executive for, or pay on behalf of
Executive, any foreign income tax due with respect to Executive’s compensation
and benefits pursuant to this Article, and the reasonable fees of tax service
providers for Executive in both the United States and the location of his
foreign assignment.

(xiv)

Relocation Assistance – Company shall reimburse Executive for, or pay on behalf
of Executive, the reasonable costs incurred by Executive to ship personal items
to the location of his foreign assignment, limited to a total of 1,000 pounds
for Executive and his spouse and 200 pounds for each dependent living with
Executive.  The remainder of Executive’s personal items, excluding furniture and
large items, shall be shipped by land or sea for reasonable costs to be paid by
Company.

(xv)

Medical and Dental Insurance – Executive and Company anticipate that Executive,
his spouse and his dependents living with him at the location of his foreign
assignment will participate in a overseas medical and dental plan maintained
and/or contributed to by Company or an affiliate.  In addition, Executive and
Company anticipate that Executive, his spouse and his dependents living with him
outside the United States will participate in a United States medical and dental
plan maintained and/or contributed to by Company.

(xvi)

  Other Company Benefits - Executive and, to the extent applicable, Executive’s
spouse, dependents and beneficiaries, shall be allowed to participate in all
benefits, plans and programs, including improvements or modifications of the
same, which are now, or may hereafter be, available to other executive employees
of Company.  Such benefits, plans and programs shall include, without
limitation, the Company’s 401(k) plan, any profit sharing plan, thrift plan,
health insurance or health care plan, life insurance, disability insurance,
pension plan, supplemental retirement plan, vacation and sick leave plan, and
the like which may be maintained by Company.  Company shall not, however, by
reason of this paragraph be obligated to institute, maintain, or refrain from
changing, amending, or discontinuing, any such benefit plan or program, so long
as such changes are similarly applicable to executive employees generally.

3.5

Tax Benefits.   For any portion of the period of this Agreement during which
Executive is living outside the United States, Executive shall be afforded the
following tax benefits as incidences of his employment:

(i)

The compensation and benefits described in paragraphs 3.2 and 3.4(iv), (v),
(vi), (vii), (viii), (ix), (x), (xi), (xii), (xiii) and (xiv) shall be Tax
Protected Items.

(ii)

Company shall provide Executive with tax equalization benefits as described in
the Tax Equalization Policy.

For purposes of this Agreement, the term “Tax Protected Items” shall with
respect to a specified item of Executive’s compensation or benefits, the
application of the Tax Equalization Policy to such item in a manner that
provides such item “tax free” to Executive.  Further, for purposes of this
Agreement, the term “Tax Equalization Policy” shall mean Company’s US Tax
Equalization Policy as described Exhibit A attached hereto.





- 5 -







--------------------------------------------------------------------------------

ARTICLE 4:

EFFECT OF TERMINATION AND CHANGE IN CONTROL ON COMPENSATION; ADDITIONAL PAYMENTS

4.1

Defined Terms.  For purposes of this Article 4, the following terms shall have
the meanings indicated:

“Change in Control” means (i) a merger of Company with another entity, a
consolidation involving Company, or the sale of all or substantially all of the
assets of Company to another entity if, in any such case, (A) the holders of
equity securities of Company immediately prior to such transaction or event do
not beneficially own immediately after such transaction or event equity
securities of the resulting entity entitled to 50% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of the resulting entity in substantially the same proportions
that they owned the equity securities of Company immediately prior to such
transaction or event or (B) the persons who were members of the Board of
Directors immediately prior to such transaction or event shall not constitute at
least a majority of the board of directors of the resulting entity immediately
after such transaction or event, (ii) the dissolution or liquidation of Company,
(iii) when any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the combined voting power of the outstanding securities of, (A) if
Company has not engaged in a merger or consolidation, Company, or (B) if Company
has engaged in a merger or consolidation, the resulting entity, or (iv) as a
result of or in connection with a contested election of directors, the persons
who were members of the Board of Directors immediately before such election
shall cease to constitute a majority of the Board of Directors.  For purposes of
the preceding sentence, (1) “resulting entity” in the context of a transaction
or event that is a merger, consolidation or sale of all or substantially all
assets shall mean the surviving entity (or acquiring entity in the case of an
asset sale) unless the surviving entity (or acquiring entity in the case of an
asset sale) is a subsidiary of another entity and the holders of common stock of
Company receive capital stock of such other entity in such transaction or event,
in which event the resulting entity shall be such other entity, and (2)
subsequent to the consummation of a merger or consolidation that does not
constitute a Change in Control, the term “Company” shall refer to the resulting
entity and the term “Board of Directors” shall refer to the board of directors
(or comparable governing body) of the resulting entity.  

“Change in Control Benefits” means (i) a lump sum cash payment equal to the sum
of: (A) 2.99 times Executive’s annual base salary at the rate in effect under
paragraph 3.1 on the date of termination of Executive’s employment (or, if
higher, Executive’s annual base salary in effect immediately prior to the Change
in Control), (B) 2.99 times the higher of (1) Executive’s highest annual bonus
paid during the three most recent fiscal years or (2) Executive’s Target Bonus
(as provided in Company’s annual cash incentive plan) for the fiscal year in
which Executive’s date of termination occurs, and (C) any bonus that Executive
has earned and accrued as of the date of termination of Executive’s employment
which relates to periods that have ended on or before such date and which have
not yet been paid to Executive by Company; (ii) all of the outstanding stock
options, restricted stock awards and other equity based awards granted by
Company to Executive shall become fully vested and immediately exercisable in
full on the date of termination of Executive’s employment; and (iii) Health
Coverage.

“Health Coverage” means that if Executive elects to continue coverage for
himself or his eligible dependents under Company’s group health plans pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), during the one-year period commencing on the date of Executive’s
termination of employment from Company (the “Severance Period”), then throughout
the Severance Period Company shall promptly reimburse Executive on a monthly
basis for the difference between the amount Executive pays to effect and
continue such coverage and the employee contribution amount that active senior
executive employees pay for the same or similar coverage under Company’s group
health plans.  Further, if after the Severance Period Executive continues his
COBRA coverage and Executive’s COBRA coverage terminates at any time during the
eighteen-month period commencing on the day immediately following the last day
of the Severance Period (the “Extended Coverage Period”), then Company shall
provide Executive (and his eligible dependents) with health benefits
substantially similar to those provided under its group health plans for active
employees for the remainder of the Extended Coverage Period at a cost to
Executive that is no greater than the cost of COBRA coverage; provided, however,
that Company shall use its reasonable efforts so that such health benefits are
provided to Executive under one or more insurance policies (or such other
manner) so that reimbursement or payment of benefits to Executive thereunder
shall not result in taxable income to Executive.  Notwithstanding the preceding
provisions of this





- 6 -







--------------------------------------------------------------------------------

paragraph, Company’s obligation to reimburse Executive during the Severance
Period and to provide health benefits to Executive during the Extended Coverage
Period shall immediately end if and to the extent Executive becomes eligible to
receive health plan coverage from a subsequent employer (with Executive being
obligated hereunder to promptly report such eligibility to Company).

“Termination Benefits” means (i) a lump sum cash payment equal to the sum of:
(A) one year of Executive’s annual base salary at the rate in effect under
paragraph 3.1 on the date of termination of Executive’s employment, (B) the
higher of (1) Executive’s highest annual bonus paid during the three most recent
fiscal years or (2) Executive’s Target Bonus (as provided in Company’s annual
cash incentive plan) for the fiscal year in which Executive’s date of
termination occurs, and (C) any bonus that Executive has earned and accrued as
of the date of termination of Executive’s employment which relates to periods
that have ended on or before such date and which have not yet been paid to
Executive by Company; and (ii) Health Coverage.

4.2

Termination By Expiration.  If Executive’s employment hereunder shall terminate
upon expiration of the term provided in paragraph 2.1 hereof because either
party has provided the notice contemplated in such paragraph, then all
compensation and all benefits to Executive hereunder shall continue to be
provided until the expiration of such term and such compensation and benefits
shall terminate contemporaneously with termination of his employment.

4.3

Termination By Company.  If Executive’s employment hereunder shall be terminated
by Company prior to expiration of the term provided in paragraph 2.1, then, upon
such termination, regardless of the reason therefor, all compensation and
benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment; provided, however, that, subject to paragraph
4.7 below, if such termination shall be for any reason other than those
encompassed by paragraph 2.2(i), 2.2(ii), or 2.2(iii), then Company shall
provide Executive with the Termination Benefits, except that if Executive is
entitled to the Change in Control Benefits pursuant to paragraph 4.5 as a result
of such termination, then Executive will not receive the Termination Benefits
provided by Company under this paragraph.  Any lump sum cash payment due to
Executive pursuant to the preceding sentence shall be paid to Executive within
five business days of the date of Executive’s termination of employment with
Company; provided, however, that if the lump sum cash payment would be subject
to additional taxes and interest under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), then payment of the lump sum cash payment
shall be deferred to the extent required to avoid such additional taxes and
interest.

4.4

Termination By Executive.  If Executive’s employment hereunder shall be
terminated by Executive prior to expiration of the term provided in paragraph
2.1, then, upon such termination, regardless of the reason therefor, all
compensation and benefits to Executive hereunder shall terminate
contemporaneously with the termination of such employment; provided, however,
that, subject to paragraph 4.7 below, if such termination occurs for Good
Reason, then Company shall provide Executive with the Termination Benefits,
except that if Executive is entitled to the Change in Control Benefits pursuant
to paragraph 4.5 as a result of such termination, then Executive will not
receive the Termination Benefits provided by Company under this paragraph.  Any
lump sum cash payment due to Executive pursuant to this paragraph shall be paid
to Executive within five business days of the date of Executive’s termination of
employment with Company; provided, however, that if the lump sum cash payment
would be subject to additional taxes and interest under Section 409A of the
Code, then payment of the lump sum cash payment shall be deferred to the extent
required to avoid such additional taxes and interest.

4.5

Change in Control Benefits.  If Executive’s employment is terminated pursuant to
paragraph 2.2(iv) or paragraph 2.3(i) in connection with, based upon, or within
12 months after, a Change in Control, then Company shall provide Executive with
the Change in Control Benefits.  Any lump sum cash payment due to Executive
pursuant to the preceding sentence shall be paid to Executive within five
business days of the date of Executive’s termination of employment with Company;
provided, however, that if the lump sum cash payment would be subject to
additional taxes and interest under Section 409A of the Code, then payment of
the lump sum cash payment shall be deferred to the extent required to avoid such
additional taxes and interest.

4.6

Additional Payments by Company.  Notwithstanding anything to the contrary in
this Agreement, in the event that any payment or distribution by Company to or
for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”),





- 7 -







--------------------------------------------------------------------------------

would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest or penalties, are hereinafter collectively referred to as
the “Excise Tax”), Company shall pay to Executive an additional payment (a
“Gross-up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed on any Gross-up Payment, Executive retains an
amount of the Gross-up Payment equal to the Excise Tax imposed upon the
Payments.  Company and Executive shall make an initial determination as to
whether a Gross-up Payment is required and the amount of any such Gross-up
Payment.  Executive shall notify Company in writing of any claim by the Internal
Revenue Service which, if successful, would require Company to make a Gross-up
Payment (or a Gross-up Payment in excess of that, if any, initially determined
by Company and Executive) within 10 days of the receipt of such claim.  Company
shall notify Executive in writing at least 10 days prior to the due date of any
response required with respect to such claim if it plans to contest the claim.
 If Company decides to contest such claim, Executive shall cooperate fully with
Company in such action; provided, however, Company shall bear and pay directly
or indirectly all costs and expenses (including additional interest and
penalties) incurred in connection with such action and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
Company’s action.  If, as a result of Company’s action with respect to a claim,
Executive receives a refund of any amount paid by Company with respect to such
claim, Executive shall promptly pay such refund to Company.  If Company fails to
timely notify Executive whether it will contest such claim or Company determines
not to contest such claim, then Company shall immediately pay to Executive the
portion of such claim, if any, which it has not previously paid to Executive.
 In addition, Company may use reasonable tax planning options to mitigate the
effects of the Excise Tax and Executive agrees to cooperate fully with Company
in using all available tax planning options to mitigate the effects of the
Excise Tax; provided, however, Company shall bear and pay directly or indirectly
all costs and expenses (including additional interest and penalties) incurred in
connection with using such tax planning options and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
Company’s use of such tax planning options.

4.7

Release and Full Settlement.  Anything to the contrary herein notwithstanding,
as a condition to the receipt of Termination Benefits under paragraph 4.3 or 4.4
hereof, Executive shall first execute a release, in the form established by the
Board of Directors, releasing the Board of Directors, Company, and Company’s
parent corporation, subsidiaries, affiliates, and their respective shareholders,
partners, officers, directors, employees, attorneys and agents from any and all
claims and from any and all causes of action of any kind or character including,
but not limited to, all claims or causes of action arising out of Executive’s
employment with Company or its affiliates or the termination of such employment,
but excluding all claims to vested benefits and payments Executive may have
under any compensation or benefit plan, program or arrangement, including this
Agreement.  The performance of Company’s obligations hereunder and the receipt
of any benefits provided under paragraphs 4.3 and 4.4 shall constitute full
settlement of all such claims and causes of action.

4.8

No Duty to Mitigate Losses.  Executive shall have no duty to find new employment
following the termination of his employment under circumstances which require
Company to pay any amount to Executive pursuant to this Article 4.  Except to
the extent Executive becomes eligible to receive health plan coverage from a
subsequent employer as provided in paragraph 4.1 with respect to Health
Coverage, any salary or remuneration received by Executive from a third party
for the providing of personal services (whether by employment or by functioning
as an independent contractor) following the termination of his employment under
circumstances pursuant to which this Article 4 apply shall not reduce Company’s
obligation to make a payment to Executive (or the amount of such payment)
pursuant to the terms of this Article 4.

4.9

Liquidated Damages.  In light of the difficulties in estimating the damages for
an early termination of Executive’s employment under this Agreement, Company and
Executive hereby agree that the payments, if any, to be received by Executive
pursuant to this Article 4 shall be received by Executive as liquidated damages.

4.10

Other Benefits.  This Agreement governs the rights and obligations of Executive
and Company with respect to Executive’s base salary and certain perquisites of
employment.  Except as expressly provided herein, Executive’s rights and
obligations both during the term of his employment and thereafter with respect
to stock options, restricted stock, incentive and deferred compensation, life
insurance policies insuring the life of Executive,





- 8 -







--------------------------------------------------------------------------------

and other benefits under the plans and programs maintained by Company shall be
governed by the separate agreements, plans and other documents and instruments
governing such matters.

ARTICLE 5:

OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS

5.1

Disclosure to Executive.  Executive acknowledges that Company has and will in
the course of his employment disclose to Executive, or place Executive in a
position to have access to or develop, trade secrets or confidential information
of Company and its affiliates; and/or shall entrust Executive with business
opportunities of Company and its affiliates; and/or shall place Executive in a
position to develop business good will on behalf of Company and its affiliates.

5.2

Property of Company.  All information, ideas, concepts, improvements,
discoveries, and inventions, whether patentable or not, which are conceived,
made, developed or acquired by Executive, individually or in conjunction with
others, during Executive’s employment by Company (whether during business hours
or otherwise and whether on Company’s premises or otherwise) which relate to the
business, products or services of Company or its affiliates shall be disclosed
to Company and are and shall be the sole and exclusive property of Company and
its affiliates.  Moreover, all documents, drawings, memoranda, notes, records,
files, correspondence, manuals, models, specifications, computer programs,
E-mail, voice mail, electronic databases, maps and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, and inventions are and shall be the sole and
exclusive property of Company and its affiliates.  Upon Executive’s termination
of employment for any reason, Executive shall deliver the same, and all copies
thereof, to Company.

5.3

Patent and Copyright Assignment.  Executive agrees to assign and transfer to
Company or its designee, without any separate remuneration or compensation, his
entire right, title and interest in and to all Inventions and Works in the Field
(as hereinafter defined), together with all United States and foreign rights
with respect thereto, and at Company’s expenses to execute and deliver all
appropriate patent and copyright applications for securing United States and
foreign patents and copyrights on such Inventions and Works in the Field, and to
perform all lawful acts, including giving testimony and executing and delivering
all such instruments, that may be necessary or proper to vest all such
Inventions and Works in the Field and patents and copyrights with respect
thereto in Company, and to assist Company in the prosecution or defense of any
interference which may be declared involving any of said patent applications or
patents or copyright applications or copyrights.  For purposes of this Agreement
the words “Inventions and Works in the Field” shall include any discovery,
process, design, development, improvement, application, technique, program or
invention, whether patentable or copyrightable or not and whether reduced to
practice or not, conceived or made by Executive, individually or jointly with
others (whether on or off Company’s premises or during or after normal working
hours) while employed by Company; provided, however, that no discovery, process,
design, development, improvement, application, technique, program or invention
reduced to practice or conceived by Executive off Company’s premises and after
normal working hours or during hours when Executive is not performing services
for Company, shall be deemed to be included in the term “Inventions and Works in
the Field” unless directly or indirectly related to the business then being
conducted by Company or its affiliates or any business which Company or its
affiliates is then actively exploring.

5.4

No Unauthorized Use or Disclosure.  Executive acknowledges that the business of
Company and its affiliates is highly competitive and that their strategies,
methods, books, records, and documents, their technical information concerning
their products, equipment, services, and processes, procurement procedures and
pricing techniques, the names of and other information (such as credit and
financial data) concerning their customers and business affiliates, all comprise
confidential business information and trade secrets which are valuable, special,
and unique assets which Company and its affiliates use in their business to
obtain a competitive advantage over their competitors.  Executive further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to
Company and its affiliates in maintaining their competitive position.  Executive
hereby agrees that Executive will not, at any time during or after Executive’s
employment by Company, make any unauthorized disclosure of any confidential
business information or trade secrets of Company and its affiliates, or make any
use thereof, except in the carrying out of Executive’s employment
responsibilities hereunder.  Company and its affiliates shall be third party
beneficiaries of Executive’s obligations under this paragraph.  As a result of
Executive’s employment by Company, Executive may also from time to time have
access to, or knowledge of, confidential business information or trade secrets
of third parties, such as customers, suppliers, partners, joint venturers, and
the like, of Company and its affiliates.  Executive also agrees to





- 9 -







--------------------------------------------------------------------------------

preserve and protect the confidentiality of such third party confidential
information and trade secrets to the same extent, and on the same basis, as the
confidential business information and trade secrets of Company and its
affiliates.  These obligations of confidence apply irrespective of whether the
information has been reduced to a tangible medium of expression (e.g., is only
maintained in the minds of Company’s employees) and, if it has been reduced to a
tangible medium, irrespective of the form or medium in which the information is
embodied (e.g., documents, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps and all other writings or materials of
any type).

5.5

Assistance by Executive.  Both during the period of Executive’s employment by
Company and thereafter, Executive shall assist Company and its affiliates and
their respective nominees, at any time, in the protection of Company’s and its
affiliates’ worldwide rights, titles, and interests in and to information,
ideas, concepts, improvements, discoveries, and inventions, and their
copyrighted works, including without limitation, the execution of all formal
assignment documents requested by Company and its affiliates or their respective
nominees and the execution of all lawful oaths and applications for applications
for patents and registration of copyright in the United States and foreign
countries.

5.6

Remedies.  Executive acknowledges that money damages would not be sufficient
remedy for any breach of this Article 5 by Executive, and Company shall be
entitled to enforce the provisions of this Article 5 by terminating any payments
then owing to Executive under this Agreement and/or to specific performance and
injunctive relief as remedies for such breach or any threatened breach.  Such
remedies shall not be deemed the exclusive remedies for a breach of this Article
5, but shall be in addition to all remedies available at law or in equity to
Company and its affiliates, including the recovery of damages from Executive and
Executive’s agents involved in such breach and remedies available to Company and
its affiliates pursuant to other agreements with Executive.

ARTICLE 6:

NON-COMPETITION OBLIGATIONS

6.1

Non-competition Obligations.  As part of the consideration for the compensation
and benefits to be paid to Executive hereunder; to protect the trade secrets and
confidential information of Company and its affiliates that have been or will in
the future be disclosed or entrusted to Executive, the business good will of
Company and its affiliates that has been and will in the future be developed in
Executive, or the business opportunities that have been and will in the future
be disclosed or entrusted to Executive by Company and its affiliates; and as an
additional incentive for Company to enter into this Agreement, Company and
Executive agree to the provisions of this Article 6.  Executive agrees that
during the period of Executive’s non-competition obligations hereunder,
Executive shall not, directly or indirectly for Executive or for others, in any
geographic area or market where Company or its affiliates are conducting any
business as of the date of termination of the employment relationship or have
during the previous 12 months conducted any business:




(i)

engage in any offshore supply vessel business serving the oil and gas industry
that is competitive with the business conducted by Company or its affiliates;




(ii)

render any advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, with any offshore
supply vessel business serving the oil and gas industry that is competitive with
the business conducted by Company or its affiliates;




(iii)

induce any employee of Company or its affiliates to terminate his or her
employment with Company or its affiliates, or hire or assist in the hiring of
any such employee by any person, association, or entity not affiliated with
Company;




(iv)

request or cause any customer of Company or its affiliates to terminate any
business relationship with Company or its affiliates.




These non-competition obligations shall apply during the period that Executive
is employed by Company and shall continue until the first anniversary of the
termination of Executive’s employment.  Executive understands that the foregoing
restrictions may limit Executive’s ability to engage in certain businesses
anywhere in the world during the





- 10 -







--------------------------------------------------------------------------------

period provided for above, but acknowledges that Executive will receive
sufficiently high remuneration and other benefits under this Agreement to
justify such restriction.




6.2

Enforcement and Remedies.  Executive acknowledges that money damages would not
be sufficient remedy for any breach of this Article 6 by Executive, and Company
shall be entitled to enforce the provisions of this Article 6 by terminating any
payments then owing to Executive under this Agreement and/or to specific
performance and injunctive relief as remedies for such breach or any threatened
breach.  Such remedies shall not be deemed the exclusive remedies for a breach
of this Article 6, but shall be in addition to all remedies available at law or
in equity to Company, including, without limitation, the recovery of damages
from Executive and Executive’s agents involved in such breach and remedies
available to Company pursuant to other agreements with Executive.




6.3

Reformation.  It is expressly understood and agreed that Company and Executive
consider the restrictions contained in this Article 6 to be reasonable and
necessary to protect the proprietary information of Company and its affiliates.
 Nevertheless, if any of the aforesaid restrictions are found by a court having
jurisdiction to be unreasonable, or overly broad as to geographic area or time,
or otherwise unenforceable, the parties intend for the restrictions therein set
forth to be modified by such courts so as to be reasonable and enforceable and,
as so modified by the court, to be fully enforced.

ARTICLE 7:

MISCELLANEOUS

7.1

Notices.  For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to Company to:

 

Trico Marine Services, Inc.

 

 

 

2401 Fountainview, Suite 920

 

 

 

Houston, Texas 77057

 

 

 

Attention:  General Counsel

 

 

 

 

 

If to Executive to:

 

David Michael Wallace

 

 

 

 

 

 

 

 

 




or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

7.2

Applicable Law.  This Agreement is entered into under, and shall be governed for
all purposes by, the laws of the State of Texas.

7.3

No Waiver.  No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

7.4

Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

7.5

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

7.6

Withholding of Taxes and Other Employee Deductions.  Company may withhold from
any benefits and payments made pursuant to this Agreement all federal, state,
city and other taxes as may be required





- 11 -







--------------------------------------------------------------------------------

pursuant to any law or governmental regulation or ruling and all other normal
employee deductions made with respect to Company’s employees generally.

7.7

Headings.  The paragraph headings have been inserted for purposes of convenience
and shall not be used for interpretive purposes.

7.8

Gender and Plurals.  Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

7.9

Affiliate.  As used in this Agreement, the term “affiliate” shall mean any
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, Company.

7.10

Assignment.  This Agreement shall be binding upon and inure to the benefit of
Company and any successor of Company, by merger or otherwise.  Except as
provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.

7.11

Term.  This Agreement has a term co-extensive with the term of employment
provided in paragraph 2.1.  Termination shall not affect any right or obligation
of any party which is accrued or vested prior to such termination.

7.12

Entire Agreement.  Except as provided in (i) the written benefit plans and
programs referenced in paragraphs 3.4(xv) and (xvi ) (and any agreements between
Company and Executive that have been executed under such plans and programs) and
(ii) any signed written agreement contemporaneously or hereafter executed by
Company and Executive, this Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to employment of Executive by Company.  Without limiting
the scope of the preceding sentence, all understandings and agreements preceding
the date of execution of this Agreement and relating to the subject matter
hereof including, but not limited to, the Prior Agreement (other than the
agreements described in clause (i) of the preceding sentence) are hereby null
and void and of no further force and effect.  Any modification of this Agreement
will be effective only if it is in writing and signed by the party to be
charged.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 23rd
 day of January, 2007, to be effective as of the Effective Date.

TRICO MARINE SERVICES, INC.




By:

____________________________________

Name:

Title:

“COMPANY”










David Michael Wallace

“EXECUTIVE”








- 12 -







--------------------------------------------------------------------------------

EXHIBIT A




Tax Equalization




While on assignment, you will be covered under Company’s US Tax Equalization
Policy (the “Policy”).  The intent of the Policy is that you pay about the same
amount (no more , no less ) federal, state & local, and social security taxes as
you would have paid had you not accepted an international assignment.




A ‘hypothetical tax’ (the amount you would have paid in tax had you stayed at
home) will be estimated and withheld from your pay on a monthly basis.




Any actual taxes (home and host country taxes) that arise on Company-sourced
income (defined as basic compensation and net personal income or loss) are paid
by Company.  The Policy covers ‘Basic Compensation” and “Net Personal Income or
Loss”.  Definitions of these items are included in the Policy.




Tax Preparation Assistance




To help with your tax affairs while on assignment, Company has appointed
external tax consultants.  They will help you complete home and host tax returns
as required and will meet with you at the start of the assignment to explain
Company’s tax equalization policies, the tax regime in the host location and to
calculate your hypothetical tax.  It is, and remains your responsibility to sign
and file any required income tax returns.  The consultants’ assignment-related
tax services will be provided to you at Company expense.




Continuation in the Program




You will be covered under the Policy for each year that you are on assignment.
 After your assignment, you may be covered in years where you receive
assignment-related income, or where you are able to utilize foreign tax credits,
Alternative Minimum Tax (“AMT”) credits, or other assignment-related tax
attributes.  Under the Policy, these attributes belong to Company, and you agree
to return to Company any associated tax benefit.




Right of Offset




Company reserves the right to offset amounts you owe Company under the tax
equalization policy with other allowances and/or compensation due you from
Company.  







For further details, definitions, frequently asked questions, and examples,
please refer to Company’s US Tax Equalization Policy, or consult with the
external tax consultant.








A- 1





